E. BRYAN WILSON
Acting United States Attorney

KYLE REARDON
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kyle.reardon@usdoj.gov

Attorneys for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,              )
                                            )
                          Plaintiff,        )
                                            )
             v.                             )
                                              No. 3:21-mj-00083-MMS
                                            )
     JULISSA CARTER,                        )
                                            )
                          Defendant.        )
                                            )

                   MOTION TO DISMISS CRIMINAL COMPLAINT

        The United States, by and through the undersigned counsel, hereby moves to

dismiss the Criminal Complaint in this case without prejudice pursuant to Fed. R. Crim.

P. 48(a).

//

//




            Case 3:21-mj-00083-MMS Document 20 Filed 03/17/21 Page 1 of 2
       RESPECTFULLY SUBMITTED March 17, 2021, in Anchorage, Alaska.

                                                  E. BRYAN WILSON
                                                  Acting United States Attorney

                                                  s/ Kyle Reardon
                                                  KYLE REARDON
                                                  Assistant U.S. Attorneys
                                                  United States of America


CERTIFICATE OF SERVICE

I hereby certify that on March 17, 2021, a true
and correct copy of the foregoing was served
electronically on the following:

John Murtaugh, Esq.

s/ Kyle Reardon
Office of the U.S. Attorney




                                             2                           Motion to Dismiss
                                                                     United States v. Carter
                                                                      3:21-mj-00083-MMS
        Case 3:21-mj-00083-MMS Document 20 Filed 03/17/21 Page 2 of 2
